Exhibit 10.5

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement is made as of the      day of
                    , 20    , between Markel Corporation (“Markel”), and
                                         (“Executive”).

The parties agree as follows:

1. Employment and Duties. The Company employs the Executive as
                                                 . The Executive agrees to
devote full time and attention to the business of Markel and its subsidiaries
and affiliates and to perform duties normally and properly incident to his
position and such further duties as may be assigned to him by the Chief
Executive Officer or Board of Directors of Markel. The duties to be performed by
the Executive under this Agreement shall be primarily performed by him in the
Richmond, Virginia metropolitan area, provided, however, that the Executive
shall travel to the extent reasonably necessary to perform his duties hereunder.

2. Term. Unless sooner terminated under Sections 4, 5 or 6 of this Agreement,
the Company employs the Executive, and the Executive agrees to serve the
Company, for an initial term ending December 31, 2009. The term of this
Agreement shall automatically be extended for additional terms of one year,
unless either party notifies the other in writing at least 90 days before the
expiration of the term of this Agreement that it does not wish to extend the
term. If the Company notifies the Executive that it does not wish to extend the
term of this Agreement, the Company shall be deemed to have terminated the
Executive’s employment without cause, and the Executive shall be entitled to the
benefits specified in Section 6(b) of this Agreement. If the Executive notifies
the Company that the Executive does not wish to extend the term of this
Agreement, the Executive shall be deemed to have voluntarily left the employ of
the Company and the Company’s obligations to the Executive under this Agreement
shall terminate.

3. Salary and Benefits.

(a) During the term of this Agreement, the Company shall pay (or cause to be
paid to) the Executive a salary at a rate of not less than $                    
per year, which sum shall be payable in bi-weekly installments. The Executive
shall be entitled to participate in the Company’s bonus program and the Company
agrees to review the Executive’s salary no less frequently than annually. In the
event of an increase in salary or the payment of a bonus, the other terms and
conditions of this Agreement shall remain in full force and effect. The salary
in effect at any given time is sometimes referred to in this Agreement as “Base
Salary.”

(b) During the term of this Agreement, the Executive shall be entitled to
(i) participate in such employee benefit plans and programs as are generally
available to other officers of the Company who hold positions of similar
responsibility to those of the Executive (provided, however, that nothing in
this Agreement shall entitle the Executive



--------------------------------------------------------------------------------

to participate in the Company’s 401(k) plan following the termination of his
employment for any reason), (ii) reimbursement, in accordance with policies and
procedures established by the Company from time to time, for all items of
expense reasonably and necessarily incurred by the Executive on behalf of the
Company, (iii) such holidays as are generally available to employees of the
Company, and (iv) annual vacation leave in accordance with Company policies.

4. Termination by Death or Disability.

(a) Should the Executive die during the term of employment, the Company shall be
obligated to pay any salary and benefits to which the Executive may be entitled
until the end of the bi-weekly payroll period in which the death occurs, and the
Company shall pay to the Executive’s personal representatives amounts equal to
and payable at the same time as the installments of Base Salary theretofore
regularly paid to the Executive for a period of twelve months beginning as of
the date of death.

(b) Should the Executive be unable to perform substantially all duties of
employment required under this Agreement for 90 consecutive days because of a
physical or mental disability, the Company shall then have the right to
terminate the Executive’s employment by giving the Executive 30 days’ written
notice. After the date of termination, the Company shall pay to the Executive or
the Executive’s personal representatives amounts equal to and payable at the
same time as the installments of Base Salary theretofore regularly paid to the
Executive for a period of twelve months beginning as of the date of termination.

A condition of disability under this Agreement shall be determined by the Board
of Directors on the basis of (i) the Executive being unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve months, or (ii) the
Executive, by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company.

5. Termination for Cause. The Company, by action of the Chief Executive Officer
or by action of the Board of Directors, may at any time elect to terminate the
Company’s obligations under this Agreement for “cause” and remove the Executive
from employment. Termination for cause shall be made upon 30 days’ written
notice, and upon expiration of the 30-day notice period, all obligations of the
Company to the Executive under this Agreement shall cease.

For purposes of this Agreement “cause” shall be only the following:

(a) continued and deliberate neglect by the Executive, after receipt of notice
thereof, of employment duties other than as a result of the Executive’s physical
or mental disability;

 

2



--------------------------------------------------------------------------------

(b) willful misconduct of the Executive in connection with the performance of
his duties, including by way of example but not limitation, misappropriation of
funds or property of the Company; securing or attempting to secure personally
any profit in connection with any transaction entered into on behalf of the
Company or violation of any code of conduct or standards of ethics applicable to
employees of the Company;

(c) conduct by the Executive which may result in material injury to the
reputation of the Company if the Executive were retained in his position with
the Company, including by way of example but not limitation, commission of a
felony, bankruptcy, insolvency or general assignment for the benefit of
creditors;

(d) active disloyalty such as aiding a competitor;

(e) the Executive’s inability to obtain or maintain any required regulatory
approvals or authorizations necessary for the Executive to perform his duties
under this Agreement; or

(f) a breach by the Executive of Section 7 or 8 of this Agreement.

6. Other Termination.

(a) If the Executive resigns or voluntarily leaves the employ of the Company,
except as set forth in Section 6(c) below, the Company’s obligations to the
Executive under this Agreement shall terminate and the Company shall have no
further liability to the Executive under this Agreement; provided, however, if
the Executive voluntarily leaves the employ of the Company by virtue of the
Company’s material failure to comply with any terms of this Agreement, then the
Executive shall be entitled to the identical compensation and benefits set forth
in Section 6 (b) hereof. The Executive must provide notice to the Company of the
existence of the event within 90 days of the initial existence of the event
constituting the material failure. The Company shall have 30 days to cure the
condition before the Executive may terminate employment.

(b) The Company, by action of the Chief Executive Officer or by action of the
Board of Directors, may at any time elect to terminate the Company’s obligations
under this Agreement without cause and remove the Executive from employment on
30 days’ written notice. If the Company elects to terminate the Executive’s
employment without cause, then, except as otherwise provided in Section 6(c)
hereof, the Executive shall be entitled to receive, subject to compliance by the
Executive with the provisions of Sections 7 and 8 of this Agreement, the Base
Salary and benefits (but not any accrued or pro rata bonus) due under this
Agreement for a period of twelve months from the date of termination, subject to
Section 18(a).

(c) If the Company elects to terminate the Executive without cause within twelve
months following a Change in Control or the Executive terminates employment for
Good Reason that occurs within twelve months following a Change in Control, then
the Executive shall be entitled to receive, subject to compliance by the
Executive with the provisions of Sections 7 and 8 of this Agreement, the Base
Salary and benefits (but not any accrued or pro rata bonus) due under this
Agreement for a period of twelve months from the date of termination, subject to
Section 18(a). In addition, at the end of the

 

3



--------------------------------------------------------------------------------

twelve month period, the Executive shall also be entitled to receive, subject to
compliance by the Executive with the provisions of Sections 7 and 8 of this
Agreement, a lump sum payment equal to the amount of bonus, if any, received by
the Executive for the calendar year preceding the year in which the date of
termination occurs. For these purposes “Change in Control” means the occurrence
of any of the following events:

(i) Stock Acquisition. The acquisition by any individual, entity or group,
within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20 percent or more of either (A) the then outstanding shares of common stock
of Markel (the “Outstanding Company Common Stock”), or (B) the combined voting
power of the then outstanding voting securities of Markel entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a change in control: (A) any
acquisition directly from Markel; (B) any acquisition by Markel; (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Markel or any corporation controlled by Markel; or (D) any
acquisition by any corporation in a transaction which complies with clauses (A),
(B) and (C) of subsection (iii) of this Section; or

(ii) Board Composition. Individuals who, as of the date hereof, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election or nomination for election
by Markel’s shareholders was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individuals whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(iii) Business Combination. The consummation of a reorganization, merger,
consolidation, or sale or other disposition of all or substantially all of the
assets of Markel (a “Business Combination”), unless, following such Business
Combination:

(A) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately before such Business
Combination beneficially own, directly or indirectly, more than 50 percent of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the

 

4



--------------------------------------------------------------------------------

election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns Markel or all or substantially all of the
assets of Markel either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately before such
Business Combination of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be;

(B) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of Markel or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20 percent or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
before the Business Combination; and

(C) at least a majority of the members of the board of directors or other
governing body of the entity resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board providing for such Business
Combination.

(iv) Liquidation or Dissolution. Approval by the shareholders of Markel of a
complete liquidation or dissolution of Markel.

“Good Reason” means unless and to the extent otherwise waived in writing by the
Executive, the termination of the Executive’s employment with the Company which
is initiated by the Executive because of any of the following events. Executive
must provide notice to the Company of the existence of the event within 90 days
of the initial existence of the event. The Company shall have 30 days to cure
the condition before Executive may terminate employment. The events that may
constitute Good Reason are:

(i) a material decrease in the Executive’s annual base salary in effect as of
the date of the Change in Control;

(ii) the assignment of duties and responsibilities to the Executive that
materially reduce the level and types of duties and responsibilities of the
Executive as of the date of the Change in Control;

(iii) a material breach of this Agreement by the Company or any successor; or

 

5



--------------------------------------------------------------------------------

(iv) the Company changes by 50 miles or more the principal location in which the
Executive is required to perform services from the location at which the
Executive was employed as of the date of the Change in Control.

7. Confidential Information and Trade Secrets. As consideration for and to
induce the employment of the Executive by the Company, the Executive agrees
that:

(a) All information relating to or used in the business and operations of the
Company and its subsidiaries and corporate affiliates (including, without
limitation, marketing methods and procedures, customer lists, lists of
professionals referring customers to the Company and its subsidiaries and
corporate affiliates, sources of supplies and materials and business systems and
procedures), whether prepared, compiled, developed or obtained by the Executive
or by the Company or any of its subsidiaries or corporate affiliates before or
during the term of this Agreement, are and shall be confidential information and
trade secrets (“Confidential Information”) and the exclusive property of the
Company, its subsidiaries and corporate affiliates. Confidential Information
does not include information which (i) is or was already in the Executive’s
possession before employment, (ii) becomes generally available to the public
other than as a result of a disclosure by the Executive or (iii) becomes
available to the Executive on a non-confidential basis from a source other than
the Company, provided that such source is not known to be bound by a
confidentiality agreement or other obligation of secrecy with respect to such
information.

(b) All records of and materials relating to Confidential Information or other
information, whether in written form or in a form produced or stored by any
electrical or mechanical means or process and whether prepared, compiled or
obtained by the Executive or by the Company or any of its subsidiaries or
corporate affiliates before or during the term of this Agreement, are and shall
be the exclusive property of the Company or its subsidiaries or corporate
affiliates, as the case may be.

(c) Except in the regular course of his employment or as the Company may
expressly authorize or direct in writing, the Executive shall not, during or
after the term of this Agreement and his employment by the Company, copy,
reproduce, disclose or divulge to others, use or permit others to see any
Confidential Information or any records of or materials relating to any such
Confidential Information. The Executive further agrees that during the term of
this Agreement and his employment by the Company he shall not remove from the
custody or control of the Company or its subsidiaries or corporate affiliates
any records of or any materials relating to Confidential Information or other
information and that upon the termination of this Agreement he shall deliver the
same to the Company and its subsidiaries and corporate affiliates.

8. Covenants. As consideration for and to induce the employment and continued
employment of the Executive by the Company, the Executive agrees that, except in
the regular course of his employment or as the Company may expressly authorize
or direct in writing, the Executive shall not, during the term of this Agreement
and for a period of twelve months immediately following the termination of this
Agreement, the Executive will not directly or indirectly serve in an executive
or sales position for any entity that competes with Markel and its subsidiaries.
These restrictions all benefit Markel and their predecessors and successors,
whether by sale, merger, consolidation or otherwise.

 

6



--------------------------------------------------------------------------------

9. Survival of Covenants and Remedies. The agreements made by the Executive in
Sections 7 and 8 shall survive the termination of this Agreement and the
Executive’s employment. Each such agreement by the Executive shall be construed
as an agreement independent of any other provision of this Agreement, and the
existence of any claim or cause of action by the Executive against the Company
shall not constitute a defense to the enforcement of the provisions of Section 7
or 8. The Executive acknowledges and agrees that the Company will sustain
irreparable injury in the event of a breach or threatened breach by the
Executive of the provisions of Section 7 or 8 and that the Company does not and
will not have any adequate remedy at law for such breach or threatened breach.
Accordingly, the Executive agrees that if he breaches or threatens to breach any
such covenant or agreement, the Company shall be entitled to immediate
injunctive relief. The foregoing shall not, however, be deemed to limit the
Company’s remedies at law or in equity for any such breach or threatened breach.

10. Notices. All notices, consents and other communications under this Agreement
shall be in writing and shall be deemed to have been given, delivered or made
when delivered personally or when mailed by registered or certified mail,
postage prepaid and return receipt requested, addressed to the Company at its
principal office in Richmond, Virginia, and to the Executive at his residence as
shown upon the employment records of the Company, or to such other address as
either party may by notice specify to the other.

11. Modification. No provision of this Agreement, including any provision of
this Section, may be modified, deleted or amended in any manner except by an
agreement in writing executed by the Executive and the Company.

12. Benefit. All of the terms of this Agreement shall be binding upon, inure to
the benefit of and be enforceable by the Company and its successors and assigns
and by the Executive and his heirs and personal representatives.

13. Construction and Venue. This Agreement is executed and delivered in the
Commonwealth of Virginia and shall be construed and enforced in accordance with
the laws of such state. THE EXECUTIVE AND THE COMPANY AGREE THAT THE UNITED
STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA OR THE CIRCUIT COURT
FOR THE COUNTY OF HENRICO, VIRGINIA SHALL HAVE EXCLUSIVE JURISDICTION OVER ANY
DISPUTES ARISING OUT OF OR RELATED TO THIS AGREEMENT.

14. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provision. In addition, if, at the time of enforcement of this Agreement, a
court holds that any restriction stated in this Agreement is unreasonable under
the circumstances then existing, the parties agree that the maximum restriction
reasonable under such circumstances shall be substituted for the stated
restriction.

15. Headings. The underlined headings provided in this Agreement are for
convenience only and shall not affect the interpretation of this Agreement.

 

7



--------------------------------------------------------------------------------

16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original.

17. Withholding. There shall be withheld from amounts due the Executive under
this Agreement such income taxes, contributions and other amounts as may be
required to be withheld under applicable law.

18. Section 409A Compliance.

(a) This Section 18(a) shall apply for purposes of Section 6(b) and
Section 6(c). During the six-month period beginning on the first day following
the Executive’s Separation from Service (within the meaning of Internal Revenue
Code (“Code”) Section 409A and applying the default terms thereof), the payments
of compensation and benefits to the Executive (including any severance payments
from any other plan or arrangement) shall not exceed two times the lesser of
(A) the maximum amount that may be taken into account under a qualified plan
under Code Section 401(a)(17) for the year including the date of termination, or
(B) the sum of the Executive’s annualized compensation based upon the annual
rate of pay for services provided to the Company for the calendar year preceding
the calendar year during which the Executive’s date of termination occurs
(adjusted for any increase during that year that was expected to continue
indefinitely if the Executive had not had a termination of employment). All
payments that are not made when otherwise due during that six-month period shall
be made to the Executive as soon as possible after the end of the six-month
period.

(b) Any payments under this Agreement that are treated as made under a deferred
compensation plan for purposes of Code Section 409A are intended to meet the
requirements of Code Section 409A(a)(2)(B) and any regulations and other
guidance under that section and the Agreement shall be interpreted to comply
with these requirements. Therefore, if the Executive is a “specified employee”
for purposes of Code Section 409A, no payment that is deferred compensation
shall be made before the date provided in Code Section 409A(a)(2)(B) and all
payments otherwise payable during that period shall be made to the Executive as
soon as possible after the date provided in Code Section 409A(a)(2)(B).

 

 

    MARKEL CORPORATION Executive           By:  

 

    Title:   Chief Executive Officer

 

8